DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 15, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 15, and 16 of copending Application No. 16/733,231 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite similar subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Regarding claim 1, a method comprising: 
“determining a 2D bounding box (2DBB) associated with a vehicle within a camera frame” corresponds to “determining a 2D bounding box (2DBB) associated with 
“estimating a 3DBB associated with the vehicle based on the and spatial relationship between the vehicle and a camera used to capture the camera frame from which the 2DBB is determined, the 3DBB comprising a first box and a second box, the first box associated with a first portion of the vehicle and the second box associated with a second portion of the vehicle” corresponds to “estimating a 3DBB associated with the vehicle based on the 2DBB and lane information, the 3DBB comprising a first box and a second box, the first box associated with a first portion of the vehicle and the second box associated with a second portion of the vehicle” in claim 1 of copending Application No. 16/733,231.

It is noted that the spatial relationship may be lane information.


Regarding claim 2, the limitations are the same as those in claim 2 of copending Application No. 16/733,231.


	Regarding claim 15, an apparatus, comprising: 
“a memory” corresponds to “a memory” in claim 15 of copending Application No. 16/733,231; and 

wherein the memory and/or the processor are configured to: 
“determine a 2D bounding box (2DBB) associated with a vehicle within a camera frame” corresponds to “determine a 2D bounding box (2DBB) associated with a vehicle within a camera frame” in claim 15 of copending Application No. 16/733,231; and 
“estimate a 3DBB associated with the vehicle based on the and spatial relationship between the vehicle and a camera used to capture the camera frame from which the 2DBB is determined, the 3DBB comprising a first box and a second box, the first box associated with a first portion of the vehicle and the second box associated with a second portion of the vehicle” corresponds to “estimating a 3DBB associated with the vehicle based on the 2DBB and lane information, the 3DBB comprising a first box and a second box, the first box associated with a first portion of the vehicle and the second box associated with a second portion of the vehicle” in claim 15 of copending Application No. 16/733,231.

It is noted that the spatial relationship may be lane information.


Regarding claim 16, the limitations are the same as those in claim 16 of copending Application No. 16/733,231.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7 and 21, the claims recite determining an aspect ratio of the vehicle wherein the aspect ratio is a ratio of a length of the vehicle to a width of the vehicle. The claims further recite determining the width and length of the vehicle based on the aspect ratio of the vehicle. If the aspect ratio is dependent on the width and length of the vehicle, it is unclear how the width and length of the vehicle are determined based on the aspect ratio. The width and length would need to be determined first to calculate the aspect ratio and cannot be based on the aspect ratio.

Claims 8-11 and 22-25 are rejected for being dependent on rejected claims 7 and 21, respectively.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 15-18, 29 and 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Karasev et al (US20190147600).
Regarding claim 1, Karasev discloses a method comprising: 
determining a 2D bounding box (2DBB) (112 and 114 in fig. 1) associated with a vehicle (108 in fig. 1) within a camera frame (106 in fig. 1) ; and 
estimating a 3DBB associated with the vehicle (134 and 138 in fig. 1) based on the spatial relationship between the vehicle and a camera used to capture the camera frame from which the 2DBB is determined (para. [0039], At operation 134, the process can include determining a three-dimensional (3-D) bounding box and information (e.g., position, velocity, width, length, etc.) associated with the object based at least in part on the object contact point(s) and the distance), the 3DBB comprising a first box and a second box (138 in fig. 1 comprises a plurality of boxes that make up the 


Regarding claim 2, Karasev discloses a method wherein the 2DBB bounds the vehicle (116 in fig. 1 bounds vehicle 108, para. [0031], In an example 114, a two-dimensional (2-D) bounding box 116 is shown identifying boundaries of the vehicle 108 in the image data 106), and/or wherein the first and second boxes together bound the vehicle.

Regarding claim 3, Karasev discloses a method wherein the first and second boxes share a common edge (the plurality of boxes that make up 138 in fig. 1 are connected and share an edge, para. [0039], In some instances, aspects of the operation 102, 112, and 126 can be repeated or performed continuously to determine updated object contact point(s) over time).

Regarding claim 4, Karasev discloses a method wherein estimating the 3DBB comprises: 
determining a distance between the vehicle and the camera (126 in fig. 1); 
determining a height of the vehicle (para. [0022], [0025], height of the bounding box); 

estimating the 3DBB based on one or more of the distance, height, position, and size of the vehicle (134 in fig. 1, para. [0039], the process can include determining a three-dimensional (3-D) bounding box and information (e.g., position, velocity, width, length, etc.) associated with the object based at least in part on the object contact point(s) and the distance).


Regarding claim 15, the claim recites similar subject matter as claim 1 and is rejected for the same reasons as stated above. Furthermore, Karasev discloses a memory (908 in fig. 9) and a processor (906 in fig. 9).


Regarding claim 16, the claim recites similar subject matter as claim 2 and is rejected for the same reasons as stated above.


Regarding claim 17, the claim recites similar subject matter as claim 3 and is rejected for the same reasons as stated above.


Regarding claim 18, the claim recites similar subject matter as claim 4 and is rejected for the same reasons as stated above.


Regarding claim 29, the claim recites similar subject matter as claim 1 and is rejected for the same reasons as stated above.


Regarding claim 30, the claim recites similar subject matter as claim 1 and is rejected for the same reasons as stated above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 13, 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karasev et al (US20190147600) in view of Nezhadarya et al (US20200082560).
Regarding claim 12, Karasev fails to teach a method wherein a partial view of the vehicle is in the camera frame and a truncated BB bounding the partial view is also in the camera frame, and 
wherein determining the 2DBB comprises estimating the 2DBB based on the truncated BB using a neural network (NN) trained on out-of-image annotation data comprising 2D images with truncated BBs of vehicles with 3D point clouds and/or 3D cuboids of full BBs of same vehicles projected onto the truncated BBs.

However Nezhadarya teaches wherein a partial view of the vehicle is in the camera frame (fig. 1, para. [0013], [0025], An example of the problem wherein the data points of a point cloud only partially represent a target object) and a truncated BB bounding the partial view is also in the camera frame (14 in fig. 1, para. [0013], [0028], second rectangular box 14 is illustrated representative of a bounding box inaccurately estimated for the object as a result of the incomplete or sparse set 10 of data points; For example, the sensor system 110 may provide sensor data comprising images provided by the camera unit 116 or 3D point clouds provided by the radar unit 112 and/or the lidar unit 114), and 
wherein determining the 2DBB comprises estimating the 2DBB based on the truncated BB (para. [0015], For example, based on training, the deep neural network may be familiar with estimating a bounding box for a car. It follows that, even when a 2D point cloud is only representative of, say, a hood and a front windshield of a car, aspects of the present application will be able to estimate a bounding box for the entirety of the car) using a neural network (NN) trained on out-of-image annotation data comprising 2D images with truncated BBs of vehicles with 3D point clouds (para. [0033], [0040], the bounding box estimator 124 generates a "bounding box" from a "3D point cloud" that is representative of an object; The first and second neural networks are trained together using a training dataset comprising sets of unordered 2D data points to obtain an estimated 2D bounding box, including size and pose, for each given object. In training, each set of unordered 2D data points represents a projection to 3D point cloud) and/or 3D cuboids of full BBs of same vehicles projected onto the truncated BBs.

Therefore taking the combined teachings of Karasev and Nezhadarya as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Nezhadarya into the method of Karasev. The motivation to combine Nezhadarya and Karasev would be to optimize path planning decisions for autonomous vehicles (para. [0082] of Nezhadarya).


Regarding claim 13, the modified invention of Karasev teaches a method wherein the 3D point clouds and/or the 3D cuboids are from 3D light detection and ranging (LiDAR) data (para. [0026] of Nezhadarya, The lidar sensor(s) captures three-dimensional (3D) information about object(s) detected in the environment, and may process the 3D information to form a set of data points in 3D space representative of the object(s) in the environment).


Regarding claim 26, the claim recites similar subject matter as claim 12 and is rejected for the same reasons as stated above.


Regarding claim 27, the claim recites similar subject matter as claim 13 and is rejected for the same reasons as stated above.

Claims 14 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karasev et al (US20190147600) and Nezhadarya et al (US20200082560) in view of Myers et al (US20170270374).
Regarding claim 14, the modified invention of Karasev fails to teach a method wherein the out-of-image annotation data comprises: 2D images with full BBs cropped to truncate the full BBs, and/or 2D images with truncated BBs of vehicles augmented with 2D images of full BBs of the same vehicles from different views.
However Myers teaches training a neural network with out-of-image annotation data comprising 2D images with full BBs cropped to truncate the full BBs (para. [0021], [0062], In certain embodiments, a convolutional neural network may be trained on cropped ground truth bounding boxes of both positive and negative pedestrian data).
Therefore taking the combined teachings of Karasev and Nezhadarya with Myers as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Myers into the method of Karasev and Nezhadarya. The motivation to combine Myers, Nezhadarya and Karasev would be to achieve a high percentage of accuracy and low false negatives (para. [0021] of Myers).

Regarding claim 28, the claim recites similar subject matter as claim 14 and is rejected for the same reasons as stated above.


Allowable Subject Matter
Claims 5, 6, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Related Art
The following prior art is considered relevant by the examiner:
Mousavian et al (US10304191) teaches outputting a 3D bounding box from a 2D bounding box (612-620 in fig. 5).
Fan et al (US20150302611) teaches estimating a vehicle height from a bounding box (fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON VIET Q NGUYEN/Primary Examiner, Art Unit 2663